Attachment to Advisory Action
1.   Applicant’s amendment filed on January 19, 2021 has been fully considered. The amendment was filed and considered under AFCP2.0.

2.  The amendment has been considered, but is not entered given it would not overcome all of the rejections in the latest final Office action and raises new issues that would require further consideration. The Examiner-initiated interview with Carlyn Anne Burton was conducted on January 22, 2021 to discuss the current amendment, and the reasons it would not overcome all of the rejections in the latest Office action.

3. In the present amendment instant claims 1 and 12 were amended by introducing of limitations of claims 19 and 20. Though instant claims 19 and 20 were previously presented, introducing said limitations into claims 1 and 12 would have changed the scope of instant claims 1 and 12, and of the claims dependent on the claims 1 and 12,  thereby requiring further consideration.

4. The amendment is not entered, thus rendering applicant’s arguments moot.

5. With respect to Applicant’s arguments regarding the unexpected results of instant invention, it is noted that:
1) Instant claims are silent with respect to any properties of the composition; it is not clear what properties and at what levels are the goal of instant invention;
no ionomer at all, and three inventive examples showing the presence of 5, 10 and 11 phr of ionomer. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA KRYLOVA whose telephone number is (571)270-7349.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/IRINA KRYLOVA/Primary Examiner, Art Unit 1764